UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1133


DAVID MICHAEL MONTGOMERY,

                Plaintiff - Appellant,

          v.

CONMED, INC.,

                Defendant – Appellee,

          and

JASON BINGHAM, Cpl.; JOHN CARHART, Sgt.; SENIOR TROOPER
CLAYCOMB; FRANK FORNOSS, Str.; STRED WINKLER, Senior
Trooper; SGT.    GALLIGAN; SCOTT PEDERSON; K. R. JENKINS,
Officer; JAMIE GROVER, Officer; CHRIS TAYLOR, Tfc.; EDWARD
EICHER, Sgt.; TPR    BISHOP; THE  CARROLL COUNTY JAIL; MR.
HARDINGER, Warden; ANNE ARUNDEL COUNTY POLICE; STATE POLICE
WESTMINSTER,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:13-cv-00930-ELH)


Submitted:   April 19, 2016                 Decided:   April 22, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Remanded by unpublished per curiam opinion.
David Michael Montgomery, Appellant Pro Se.  Thomas Althauser,
Megan Green Anderson, Eric Matthew Rigatuso, ECCLESTON & WOLF,
PC, Hanover, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       David    Michael         Montgomery           seeks    to    appeal    the   district

court’s   order       denying       relief    on       his    42   U.S.C.     § 1983    (2012)

complaint.          The notice of appeal was received in the district

court shortly after expiration of the appeal period.                                   Because

Montgomery is incarcerated, the notice is considered filed as of

the    date    it    was    properly       delivered         to    prison    officials    for

mailing to the court.             Fed. R. App. P. 4(c)(1); Houston v. Lack,

487 U.S. 266 (1988).             The record does not reveal when Montgomery

gave    the    notice      of    appeal     to       prison    officials      for   mailing.

Accordingly,        we     remand    the     case      for    the    limited    purpose     of

allowing the district court to obtain this information from the

parties and to determine whether the filing was timely under

Fed. R. App. P. 4(c)(1) and Houston v. Lack.                                 The record, as

supplemented, will then be returned to this court for further

consideration.



                                                                                    REMANDED




                                                 3